Case 3:19-cv-08536-MAS-ZNQ Document 26 Filed 03/06/20 Page 1 of 1 PagelD: 107

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

 

 

ROBERT MCKEON, Civil Action No. 3:19-cv-08536-MAS-ZNQ
Judge Michael A. Shipp
Plaintiff,
Filed Electronically via ECF
V.
CITY OF ASBURY PARK, MAYOR JOHN NOTICE OF DEFENDANTS’
MOOR, AND MICHAEL CAPABIANCO, MOTION TO ENFORCE
SETTLEMENT AGREEMENT
Defendants.

 

TO: Patricia A. Barasch, Esquire
Schall & Barasch, LLC
110 Marter Avenue, Suite 105
Moorestown, NJ 08057

PLEASE TAKE NOTICE that on the 6th day of April 2020, or as soon thereafter as
counsel may be heard, the undersigned, Attorneys for Defendants, City of Asbury Park, Mayor
John Moor, and Michael Capabianco, shall apply to the United States District Court for the

District of New Jersey for an Order Enforcing the Settlement Agreement.

PLEASE TAKE FURTHER NOTICE that Plaintiff shall rely upon the attached Brief,

Certification, Exhibits, and proposed form of Order attached.

PLEASE TAKE FURTHER NOTICE that Defendant requests oral argument only if

timely opposition is filed.

Respectfully submitted,

FLORIO PERRUCCI STEINHARDT
CAPPELLI TIPTON & TAYLOR, LLC
Attorneys for Defendants

Dated: March 6, 2020 By: ret zee aS CY

Teresa M. Lentini, Esquire
Attorney ID No.: 023341986
